DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, “the body portion” has no antecedent basis in the claims. This objection could be overcome by replacing “the body portion” with --a body portion--. 
	In claim 10, line 2, “the base portion” has no antecedent basis in the claims. This objection could be overcome by replacing “the base portion’ with --a base portion--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474). 
Regarding claim 1, Petell discloses a lighting device for use with an inflatable
product, the lighting device comprising: 
a plug (including 14, 40, and 42) (see FIG. 1); 
a base (26) coupled to the plug (including 14, 40, and 42), forming a chamber therein (see
FIGS. 1 and 3 and col. 5, lines 34-43, the chamber is where the power source and
circuitry are stored); 
a circuit board (30) disposed within the chamber (see FIGS. 1 and 3 and col. 5, lines 34-43); and 
a light (12), the light (12) operatively coupled to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58, interconnections (18) perform the
coupling).
Petell may not explicitly disclose that the base is configured to removably couple
to the base portion of the plug. However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0021], discloses that “the hand-held device may be separated at the junction near the end of the battery compartment”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the base of Petell removably coupled to the base portion of the plug, as disclosed by Lou, in order to repair the electrical connection (see Lou, paragraph [0021)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cap of Neumeier into the device of Petell in view of Lou in order to better direct the light in the direction desired (see Neumeier, FIG. 1 and page 3, fifth full paragraph, it is noted that this is what reflectors do). 
Regarding claim 5, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).
Regarding claim 6, Petell discloses that a sealant (silicone gel) creates a fluid-tight seal within the passageway (inside 14) (see col. 4, lines 22-34).
Regarding claim 10, Petell discloses that a portion (40) of the body portion (14 and 40) of the plug (including 14, 40, and 42) adjacent to the base portion (42) of the plug (including 14, 40, and 42) is recessed to form a lip (see FIG. 1).

Regarding claim 12, Lou discloses that a press-fit coupled configuration (see paragraph [0024], discloses snap-fit caps which are a type of press-fit coupling). While the coupling of the cap (12) of Lou is very similar to the coupling of the base (3) and plug (2) (see FIG. 1, both show a screw-thread coupling), Petell in view of Lou may not explicitly disclose that the base and the plug are configured to form a press-fit coupled configuration. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the connection between the base and the plug of Petell in view of Lou a press-fit coupling because Lou discloses that press-fit couplings are equivalent to the screw-thread coupling disclosed by Lou (see Lou, paragraph [0024] and MPEP 2144.06).
Regarding claim 13, Petell discloses a lighting device for use with an inflatable
product, the lighting device comprising: a plug (including 14, 40, and 42) defining an opening (at the top end of 14) and comprising a base portion (42) and a body portion (14 and 40) extending from the base portion (42), wherein a portion (40) of the body portion (14 and 40) adjacent to the base portion (42) is recessed (see FIG. 1); a base (26) coupled to the base portion (42) of the plug (including 14, 40, and 42), forming a chamber therein (see FIGS. 1 and 3 and col. 5, lines 34-43, the chamber is where the power source and circuitry are stored); a circuit board (30) disposed within the chamber (see FIGS. 1 and 3 and col. 5, lines 34-43); and at least one light (12) protruding through the at least one opening (top of 14), the at least one light (12) operatively
coupled to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58, interconnections

Petell may not explicitly disclose that the base is configured to removably couple to the base portion of the plug. However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0021], discloses that “the hand-held device may be separated at the junction near the end of the battery compartment”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the base of Petell removably coupled to the base portion of the plug, as disclosed by Lou, in order to repair the electrical connection (see Lou, paragraph [0021]).
Petell in view of Lou may not explicitly disclose a cap configured to be received within the opening of the plug using an interference fit, the cap defining at least one opening; and the at least one light protruding through the at least one opening of the cap. However, Neumeier discloses a cap (15) configured to be received within the opening (at 23) of the plug (7) using an interference fit (see FIG. 1, page 3, second full paragraph, and page 3, last full paragraph, discloses that “The reflector 15 is locked in the open end of the housing 7 with the aid of locking projections 23.), the cap (15) defining at least one opening (in which 13 is attached) (see FIG. 1 and the fifth full paragraph on page 3), and the at least one light (14) protruding through the at least one opening (in which 13 is attached) of the cap (15) (see FIG. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cap of Neumeier into the device of Petell in view of Lou in order to better direct 
Regarding claim 18, Petell discloses that the circuit board (30) includes a switch (38) to selectively place the circuit board (30) in operation (see FIG. 1 and col. 5, lines 34-43).
Regarding claim 19, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 1 above,  and further in view of Ng (US 2011/0128729).
Regarding claim 7, as best understood, Petell in view of Lou and Neumeier may not explicitly disclose a plurality of lights. However, Ng discloses a single light bulb (600) with a
plurality of lights (LED elements) (see FIG. 9A and paragraph [0046]). It would have
been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the plurality of lights of Ng into the device of Petell in view of Lou and Neumeier in order to provide the amount of light desired by the user in an efficient manner (see Ng, paragraph [0046]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 1 above,  and further in view of Zingale et al. (US 6,106,135).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated audio input of Zingale into the device of Petell in view of Lou and Neumeier in order to provide a pleasing function for the user (see Zingale, col. 5, lines 41-45).
Regarding claim 9, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 13 above,  and further in view of Kasper et al. (US 2021/0095842).
Regarding claim 14, Lou as modified discloses that a snap-fit coupling between the base (3) and the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0024]). Petell in view of
Lou and Neumeier may not explicitly disclose that the snap-fit coupling comprises a plurality of apertures configured to receive a corresponding plurality of tabs. However, Kasper discloses that the snap-fit coupling comprises a plurality of apertures (66) configured to receive a corresponding plurality of tabs (64) (see FIG. 3 and paragraph [0073]). 
.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claim 13 above, and further in view of Zingale et al. (US 6,106,135).
Regarding claim 15, Petell discloses a circuit board (30) (see FIG. 3). Petell in view of Lou and Neumeier may not explicitly disclose an audio input configured to generate an electrical output based on an external audio source. However, Zingale discloses an audio input (M) configured to generate an electrical output based on an external audio source (see FIG. 3 and col. 5, lines 46-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated audio input of Zingale into the device of Petell in view of Lou and Neumeier in order to provide a pleasing function for the user (see Zingale, col. 5, lines 41-45).
Regarding claim 16, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843), Neumeier (WO 88/06474), and Zingale et al. (US 6,106,135), as applied to claim 15 above, and further in view of Chiu (US 2007/0189562).
Regarding claim 17, Zingale does not disclose any specifics regarding the base, and therefore Petell in view of Lou, Neumeier, and Zingale may not explicitly disclose that the base defines an opening near the audio input of the circuit board to facilitate passage of the external
audio source to the audio input. However, Chiu discloses that the base (11) defines an opening (202) near the audio input (20) of the circuit board (10) to facilitate passage of the external audio source to the audio input (20) (see FIGS. 1 and 2A and paragraphs [0018] and [0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the opening of Chiu into the device of Petell in view of Lou, Neumeier, and Zingale in order to insure that the sound reaches the microphone (see Chiu, paragraph [0020], discloses“the user makes a sound near the hole 202, so sound waves are transmitted to the microphone under the hole 202”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Petell (US 7,204,740) in view of Lou (US 2002/0089843) and Neumeier (WO 88/06474), as applied to claims 1 and 13 above, and further in view of Ma (US 2005/0054262).
Regarding claims 21 and 22, Petell in view of Lou and Neumeier may not
explicitly disclose that the plug is a truncated cone. However, Ma discloses that the
plug (1) is a truncated cone (see FIG. 1C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the plug of Petell in view of Lou and .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive of any error in the above rejection.
Applicant has amended claims 1 and 13 to recites that the cap is coupled to the plug using an interference fit and argues that Neumeir does not teach an interference fit. However, as shown below in the Fig. taken from Fig. 2 of Neumeir, the cap 15 is coupled to the plug 7 by projections 23 of the cap. This is precisely an interference fit since the coupling is maintained solely by the interaction of the surfaces of projections 23 interfering with the internal surfaces of the plug. No other mechanical or adhesive coupling is used. 


    PNG
    media_image1.png
    276
    594
    media_image1.png
    Greyscale

Thus the above rejection has been maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 3, 2022